ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Green Life Environmental, LLC                 )      ASBCA No. 61676
                                              )
Under Contract No. SP4500-l 7-D-0003          )

APPEARANCES FOR THE APPELLANT:                       Ms. Tasha Conching
                                                      President
                                                     Mr. Robert Robinson
                                                      Vice President

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Michael P. Thiefels, Esq.
                                                      Trial Attorney
                                                      DLA Disposition Services
                                                      Battle Creek, MI

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: September 24, 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61676, Appeal of Green Life
Environmental, LLC, rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals